Citation Nr: 1123146	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The appellant served in the Army National Guard and on active duty for training (ACDUTRA) from June 1974 to October 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied service connection for bilateral hearing loss and bilateral tinnitus.  In December 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and later that month, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In his substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A December 2010 letter informed the appellant that his hearing was scheduled in January 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The appellant failed to report to two VA examinations (one without good cause).

3.  The Board accepts the appellant's assertion of noise exposure on ACDUTRA as credible and consistent with his military occupational specialty.

4.  The appellant does not currently have hearing loss in each ear to an extent recognized as a disability for VA purposes.

5.  Although the appellant is competent to assert that he has ringing in his ears (tinnitus), the appellant does not assert continuity of symptomatology, and the record lacks a competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the appellant's tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.655 (2010).

2.  The criteria for service connection for bilateral tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the January 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of personnel records.  The appellant failed to identify any pertinent medical evidence, and the RO exhausted all efforts to obtain the appellant's service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.  

The Board notes that the appellant was provided with two opportunities for VA examinations, but he failed to appear to both examinations.  Each time, the appellant was notified via letter of his examinations.  After failing to report to his first examination (due to hospitalization), the appellant requested rescheduling of his examination, and the RO rescheduled it for a later date.  He, again, failed to report to the scheduled examination and has not provided good cause for his failure to report.  See 38 C.F.R. § 3.655.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances noted above, the Board finds that the RO has attempted to assist the Veteran 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

At the outset, the Board notes that the appellant's service treatment records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claims for bilateral hearing loss and bilateral tinnitus have been undertaken with these heightened duties in mind.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his exposure to loud noise while serving on ACDUTRA has caused the claimed bilateral hearing loss and bilateral tinnitus.  Specifically, he asserts that in-service noise exposure while training as a cannon crewman resulted in hearing loss and tinnitus. 

At the outset, the Board notes that the appellant's service personnel records show that he served as a cannoneer for approximately one-and-a-half years (with training for approximately five months).  Thus, the Board accepts the appellant's assertion of in-service noise exposure as credible and consistent with his established ACDUTRA.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for either bilateral hearing loss or bilateral tinnitus.

As the appellant's service treatment records are missing, the evidence of record reflects that neither a bilateral hearing loss disability nor tinnitus was shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the appellant's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The appellant's record contains no medical evidence.  As noted above, the appellant failed to identify any medical evidence pertinent to his claim, and he failed to report to two VA examinations.

As indicated above, while the appellant has complained of bilateral hearing loss, there is no competent medical evidence that the appellant currently has, or at any point pertinent to this claim had had, a bilateral hearing loss.  Despite the appellant's complaints, the competent evidence of record does not reflect such a diagnosis.  Moreover, neither the appellant nor his representative has presented or identified any competent evidence reflecting a diagnosis of bilateral hearing loss. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the appellant has a bilateral hearing loss disability upon which to predicate a grant of service connection, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for service connection-evidence of a current hearing loss disorder-has not been met.

Regarding the appellant's claim for tinnitus, the Board notes that the appellant is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  Here, however, the appellant has not specifically stated that his symptoms have existed since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On his January 2009 claim, the appellant noted that he had noise exposure during ACDUTRA and currently had tinnitus.  The appellant does not allege that he had in-service symptoms of tinnitus or that he has continuously suffered from tinnitus since service.  Therefore, the record lacks a positive opinion regarding any relationship between the appellant's tinnitus and ACDUTRA.  Significantly, neither the appellant nor his representative has presented or identified any such existing medical evidence or opinion to support the claim.

As discussed above, regarding both claims on appeal, the RO afforded the appellant an opportunity for a VA medical examination and opinion on the questions of diagnosis and nexus, and the appellant failed to report for the examination.  The Board again emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992).  Hence, while the attempted examination may have yielded competent evidence and opinion favorable to the appellant's claims, on these facts, the Board has no alternative but to consider the claims on the basis of the current record.  38 C.F.R. § 3.655.

Finally, the Board notes that, as for any direct assertions by the appellant and/or his representative that there exists a medical relationship between each disability under consideration and service, such assertions provide no basis for allowance of either claim.  As indicated above, the matter of a diagnosis of bilateral hearing loss and a medical nexus between ACDUTRA and tinnitus are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a diagnosis or a probative (persuasive) opinion on such matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value as to either claim.

For all the foregoing reasons, the Board finds that the claims for service connection must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


